Per. Curiam,
The act of May 25th, 1874, Purdon, 793, pi. 33, provides that “ In all cases in which a writ of error or an appeal from a decree in equity shall delay the proceedings on the judgment of the inferior court, and in the opinion of the Supreme Court the same shall have been sued out merely for delay, damages at the rate of six per cent per annum shall be awarded upon the amount of said judgment or decree by the Supreme Court *286and an attorney fee of twenty dollars and the cost of printing the paper-book of the defendant in error or appellee, shall be taxed and collected as part of the costs of suit.”
Proceedings on the judgment of the court below were undoubtedly delayed by the defendant’s appeal to this Court; and we are clearly of opinion that said appeal was taken “ merely for delay.” No other inference can be fairly drawn from the facts before us. The plaintiff is therefore clearly entitled to the damages etc. specified in the act.
Rule absolute, and damages at the rate of six per centum per annum on the amount of the judgment are hereby awarded in favor of the plaintiff, and against the defendant, together with a docket fee of twenty dollars and costs of printing appellee’s paper-book, if any, to be taxed and collected as part of the costs.